               Case 1:18-bk-10133                               Doc 21-3 Filed 01/25/19 Entered 01/25/19 17:29:54                                                                 Desc     1/14/2019
                                                                        Exhibit C Page 1 of 1
                                                                                                                                                                           NADA Used Cars/Trucks
 Prober & Raphael                                                                                                                                                              20750 Ventura Blvd.
                                                                                                                                                                                               #100
                                                                                                                                                                           Woodland Hills, CA 91364
                                                                                                                                                                                     818/227-0100
                                                                                                                                                                               cbarraza@pralc.com


 Vehicle Information
   Vehicle:                                        2012 Fiat 500 Hatchback 3D Sport 1.4L I4
   Region:                                                                      California
   Period:                                                                January 14, 2019
   VIN:                                                              3C3CFFBR5CT127428
   Mileage:                                                                         92,500
   Weight:                                                                           2,363

 NADA Used Cars/Trucks Values
 Auction*                                                                                  Base                     Mileage Adj.                          Option Adj.            Adjusted Value
  Low                                                                                 $1,575                                       $16                                 N/A             $1,591
  Average                                                                             $2,550                                       $16                                 N/A             $2,566
  High                                                                                $3,550                                       $16                                 N/A             $3,566
 Trade-In
  Rough                                                                               $1,950                                       N/A                                 N/A               $1,950
  Average                                                                             $2,675                                       N/A                                 N/A               $2,675
  Clean                                                                               $3,275                                       N/A                                 N/A               $3,275
 *The auction values displayed include typical eqiupment and adjustments for mileage and any of the following applicable accessories: engine size, drivetrain, and trim.


 Selected Options                                                                                                                 Trade-In/Loan                                             Retail
  Aluminum/Alloy Wheels                                                                                                                     w/body                                       w/body
  Bose Premium Stereo                                                                                                                       w/body                                       w/body




NADA Used Car Guide assumes no responsibility or liability for any errors or omissions or any revisions or additions made by anyone on this report.
NADA Used Car Guide and its logo are registered trademarks of National Automobile Dealers Association, used under license by J.D. Power.
©2019 J.D.Power
                                                                               EXHIBIT C
